Jenkins, P. J.
1. The failure of the trial judge to charge the law as to contributory negligence on the part of the plaintiff, and as to diminution of damages on account of such negligence, was not error,, under the facts of this case, in the absence of a timely and proper written request *304to charge on the subject. Ala. &c. R. Co. v. Brown, 138 Ga. 328(6, 7) (75 S. E. 330) ; Savannah Electric Co. v. Crawford, 130 Ga. 421(1), 424 (60 S. E. 1056).
Decided February 15, 1921.
Certiorari; from Fulton superior court- — Judge Bell. March 35, 1930.
Paul L. Lindsay, for plaintiff in error.
Branch & Howard, Bond Almand, contra.
2. An assignment of error that a charge was not such “as the law and facts of the ease at bar called, for ” is too vague, general, and indefinite to present any question for the determination of this court. Paulk v. Speer, 143 Ga. 621(2) (85 S. E. 361) ; Odum v. Rutledge, 16 Ga. App. 350 (85 S. E. 361) ; Davidson v. Waxelbaum, 2 Ga. App. 432(3) (58 S. E. 687) ; Chatman v. State, 8 Ga. App. 842, 843(3) (70 S. E. 188).
3. Refusal to direct a verdict is not reversible error, and no direct exception lies therefrom, since such evidential questions merge in the motion for a new trial. Bennett v. Patten, 148 Ga. 66(3 b) (95 S. E. 690); Smith v. Leverett, 22 Ga. App. 289, 291 (96 S. E. 8).
4. Whether or not, under the application of settled rules of practice, this court on its own motion should refuse to consider the assignments of-error in this case (see, in this connection, Holcomb v. Finch, 25 Ga. App. 261, 103 S. E. 38; Green v. Patterson, 25 Ga. App. 374, 103 S. E. 437; Louisville & Nashville R. Co. v. Lovelace, 26 Ga. App. 286, 106 S. E. 6; Lyndon v. Ga. Ry. & Elec. Co., 129 Ga. 353, 58 S. E. 1047; Wakefield v. Lee, 18 Ga. App. 648, 90 S. E. 224), this court cannot say, after an examination of the record, that there was not some evidence, however conflicting, to support the verdict and judgment; and the judge of the superior court did not err in overruling the certiorari.

Judgment affvrmed.


Stephens and Hill, JJ., concur.